—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered July 17, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*513The defendant urges on appeal that the inculpatory statement he made to police in this matter should have been suppressed because he had been arrested “on less than probable cause”. However, this claim was not an issue in the pretrial hearing in this matter (see, People v Laguer, 195 AD2d 483, 484-485). The material upon which the defendant relies in support of his contention is dehors the instant record and thus is not properly before us on this appeal (see, e.g., People v Harvall, 196 AD2d 553, 555).
Of the claimed summation errors preserved for our review (see, People v Medina, 53 NY2d 951, 953), none warrants reversal as they were either effectively cured by the court’s instructions or were harmless (see, People v Valerio, 167 AD2d 439, 440; see also, People v Chang, 129 AD2d 722, 723).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Santucci, J. P., Sullivan, Florio and McGinity, JJ., concur.